EXHIBIT 10.1

 

FIRST DATA CORPORATION

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level) Effective July 26, 2005

 

1. Purpose

 

This severance/change in control policy (the “Policy”) is established by First
Data Corporation, a Delaware corporation (“FDC”), to enable FDC to offer a form
of income protection to its Eligible Executives in the event their employment
with the Company is involuntarily terminated other than for Cause. The Policy is
also intended to secure for the benefit of the Company the services of the
Eligible Executives in the event of a potential or actual Change in Control
without concern for whether such executives might be hindered in discharging
their duties by the personal uncertainties and risks associated with a Change in
Control, by affording such executives the opportunity to protect the share value
they have helped create as of the date of any Change in Control and offering
income protection to such executives in the event their employment terminates
involuntarily or for Good Reason in connection with a Change in Control.

 

This Policy shall constitute a “welfare plan” within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
shall be construed in a manner consistent with such intent. To the extent the
Company determines, in its sole discretion, that the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) may apply to this
Policy, the Company may adopt amendments to the Policy or adopt other procedures
or take any other actions that it determines are necessary or appropriate to
either exempt this Policy from Code Section 409A or to comply with the
requirements of Code Section 409A, including without limitation amendments,
procedures and actions with retroactive effect. Notwithstanding the foregoing,
any actions taken by the Company in this regard shall preserve to the maximum
extent possible the benefits for Eligible Executives contemplated in this
Policy.

 

2. Effective Date

 

The effective date of this Policy is July 26, 2005 (the “Effective Date”).

 

3. Definitions

 

Base Salary means the Eligible Executive’s current annualized rate of base cash
compensation paid on each regularly scheduled payday for the executive’s regular
work schedule as of his or her Termination Date and is calculated to include any
before-tax contributions that are deducted for Company benefit plan purposes.
Base Salary does not include taxable or nontaxable fringe benefits or awards,
vacation, performance awards, bonus, commission or other incentive pay, or any
payments which are not made on each regular payday, regardless of how such
payments may be characterized.

 

Board means the Board of Directors of FDC.

 

Cause means the willful and continued failure to substantially perform the
duties assigned by the Company (other than a failure resulting from Disability),
the willful engaging in conduct which is demonstrably injurious to the Company
(monetarily or otherwise), any act of dishonesty, the commission of a felony,
the continued failure to meet performance standards, excessive absenteeism, or a
significant violation of any statutory or common law duty of loyalty to the
Company.

 

Change in Control means

 

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 25% or more of either (i) the then outstanding shares of
common stock of FDC (the “Outstanding Common Stock”) or (ii) the combined voting
power of the then outstanding securities of FDC entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); excluding,
however, the following: (A) any acquisition directly from FDC (excluding any



--------------------------------------------------------------------------------

acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from FDC), (B) any acquisition by FDC, (C) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by FDC or
any corporation controlled by FDC or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition; provided further, that for purposes of clause
(B), if any Person (other than FDC or any employee benefit plan (or related
trust) sponsored or maintained by FDC or any corporation controlled by FDC)
shall become the beneficial owner of 25% or more of the Outstanding Common Stock
or 25% or more of the Outstanding Voting Securities by reason of an acquisition
by FDC, and such Person shall, after such acquisition by FDC, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

 

(b) the cessation of individuals who constitute the Board (the “Incumbent
Board”) as of the date this Policy is adopted by the Committee, to constitute at
least a majority of such Incumbent Board; provided that any individual who
becomes a director of FDC subsequent to the date this Policy is adopted by the
Committee whose election, or nomination for election by FDC’s stockholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of FDC as a
result of an actual or threatened solicitation by a Person other than the Board
for the purpose of opposing a solicitation by any other Person with respect to
the election or removal of directors, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;

 

(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of FDC (a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which (i)
all or substantially all of the individuals or entities who are the beneficial
owners, respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns FDC
or all or substantially all of FDC’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii) no Person (other
than FDC; any employee benefit plan (or related trust) sponsored or maintained
by FDC or any corporation controlled by FDC; the corporation resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, 25% or more of the
Outstanding Common Stock or the Outstanding Voting Securities, as the case may
be) will beneficially own, directly or indirectly, 25% or more of, respectively,
the outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(d) the consummation of a plan of complete liquidation or dissolution of FDC.

 

Committee means the Compensation and Benefits Committee of the Board or its
delegate or successor.

 

Company means FDC or its subsidiaries or any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise,
including, without limitation, any successor due to a Change in Control) to the
business or assets of FDC.

 

Disability means the inability of the Eligible Executive to substantially
perform such executive’s duties and responsibilities due to a physical or mental
condition (i) that would entitle such executive to benefits under the

 

- 2 -



--------------------------------------------------------------------------------

Company’s long-term disability plan or, if the Committee deems it relevant, any
disability rights provided as a matter of local law or (ii) if such executive is
not eligible for long-term disability benefits under any plan sponsored by the
Company, that would, as determined by the Committee, entitle such executive to
benefits under the Company’s long-term disability plan if the executive were
eligible therefor.

 

Eligible Executive means an individual who is designated by FDC as an insider
for purposes of Section 16 of the Exchange Act and who is a member of FDC’s
Executive Committee on the earlier of his or her Termination Date or the date of
a Change in Control.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Good Reason means any one or more of the following: (i) action by the Company
resulting in a substantial diminution of the Eligible Executive’s titles or
positions with the Company, (ii) a material reduction in the Eligible
Executive’s Base Salary or bonus, or (iii) any relocation of the Eligible
Executive more than thirty-five (35) miles from the Eligible Executive’s current
principal work location without the executive’s consent. Within 30 days after
the Eligible Executive becomes aware of one or more actions or inactions
described in the preceding sentence, the Eligible Executive shall deliver
written notice to the Company of the action(s) or inaction(s) (the “Good Reason
Notice”). The Company shall have 30 days after the Good Reason Notice is
delivered to cure the particular action(s) or inaction(s). If the Company so
effects a cure, the Good Reason Notice will be deemed rescinded and of no
further force and effect.

 

Severance Benefits are the benefits payable to an Eligible Executive pursuant to
this Policy, other than the Change in Control-related benefits referenced in
Sections 7(c)(ii) and 8 hereof.

 

Severance Period means with respect to FDC’s Chief Executive Officer a 36
consecutive month period commencing on the executive’s Termination Date and with
respect to all other Eligible Executives a 24 consecutive month period
commencing on the executives’ Termination Date.

 

Termination Date is the date on which the Eligible Executive’s employment with
the Company terminates for a reason set forth under Section 5.

 

4. Eligibility

 

All Eligible Executives who have been on the Company’s U.S. dollar payroll for
at least three months are eligible to receive benefits according to the terms of
this Policy, provided that their Termination Date has not occurred prior to the
Effective Date. Executives are not eligible for any benefits under this Policy
during the first three months of their employment.

 

5. Eligible Termination Reasons

 

(a) Except in the case of a Change in Control, involuntary separation of service
with the Company other than for Cause.

 

(b) In the case of a Change in Control, involuntary separation of service with
the Company other than for Cause or voluntary separation of service by the
Eligible Executive for Good Reason during the period commencing on and ending
twenty-four (24) months after the date of the Change in Control.

 

6. Non-Eligible Termination Reasons

 

A non-eligible termination reason is any reason for termination that is not an
eligible termination reason under Section 5.

 

7. Severance and Change in Control Benefits. The provisions of this Section are
subject, without limitation, to the provisions of Section 9 hereof.

 

- 3 -



--------------------------------------------------------------------------------

(a) Severance Pay. If an Eligible Executive’s employment with the Company is
terminated after the Effective Date for any reason set forth in Section 5, the
Company shall pay the Eligible Executive the following amounts:

 

(i) With respect to the Chief Executive Officer of FDC, an amount equal to the
product of (1) the sum of the executive’s Base Salary and the annual target
bonus payable to the executive pursuant to the Company’s Senior Executive
Incentive Plan (or the bonus plan then applicable to the executive) for the year
in which the Termination Date occurs, and (2) 2.99.

 

(ii) With respect to an Eligible Executive other than the Chief Executive
Officer of FDC, an amount equal to the product of (1) the sum of the executive’s
Base Salary and the target bonus payable to the executive pursuant to the
Company’s Senior Executive Incentive Plan (or the bonus plan then applicable to
the executive) for the year in which the Termination Date occurs, and (2) 2.

 

(iii) With respect to all Eligible Executives, a prorated amount of the Eligible
Executive’s target bonus under the Company’s Senior Executive Incentive Plan (or
the bonus plan then applicable to the executive) for the year in which the
Termination Date occurs. Such prorated amount shall be equal to the product of
(1) the Eligible Executive’s target bonus for the year in which the Termination
Date occurs and (2) the ratio of the number of days elapsed during such year
prior to the Termination Date to 365.

 

(b) Continued Benefits Coverage. If an Eligible Executive’s employment with the
Company is terminated after the Effective Date for any reason set forth in
Section 5, subject to the terms of any applicable plan documents and the
remaining provisions of this subsection, the Company shall provide the Eligible
Executive (and his or her dependents) for the duration of the Severance Period
with all welfare benefits coverage which the Eligible Executive (or his or her
dependents) was participating in or receiving as of the Termination Date. The
cost to the Eligible Executive of such coverage and the terms and conditions of
such coverage during the Severance Period shall be the same as those applicable
to similarly situated active employees during such period. Notwithstanding the
foregoing, after the expiration of the first 12 months of the Severance Period,
the Eligible Executive (and his or her dependents) shall lose Company-sponsored
group health coverage unless a timely election is made for continued group
health coverage under the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”). The Company shall pay to the Eligible Executive, as
an additional Severance Benefit, a lump sum approximately equal to the
difference in cost between COBRA premiums and active employee premiums for 12
months of COBRA coverage (18 months, in the case of the Chief Executive Officer
of FDC) calculated by the Company in its discretion as of the Termination Date,
which payment shall constitute taxable income to the Eligible Executive and
which shall be paid no later than the 30th day following the expiration of the
first 12 months of the Severance Period. An Eligible Executive receiving
Severance Benefits under this Policy shall also be entitled to receive during
the Severance Period any financial planning benefits which the Eligible
Executive was receiving as of the Termination Date, but shall not be entitled to
receive any other perquisites after such date. Notwithstanding the foregoing,
the executive’s continued benefits coverage under this subsection shall cease as
of the date the executive becomes eligible to receive such benefits under a
subsequent employer’s benefit programs. Eligible Executives receiving Severance
Benefits under this Policy are not eligible to continue contributions to the
Company’s qualified retirement plans or nonqualified deferred compensation
program.

 

(c) Equity-Based Awards

 

(i) Non-Change in Control. If an Eligible Executive’s employment with the
Company is terminated after the Effective Date for a reason described in Section
5(a), all outstanding equity-based awards granted to the Eligible Executive
after the Effective Date under the 2002 First Data Corporation Long-Term
Incentive Plan (or a successor plan) (hereinafter the “LTIP”) (including but not
limited to grants of nonqualified stock options, stock appreciation rights, and
restricted stock awards) that are eligible to become fully vested and
exercisable or payable contingent upon the Eligible Executive’s continued
employment and the passage of time (whether or not the Company or the executive
have attained any specified performance goals) (“Time Vested Awards”) shall
continue to vest and be

 

- 4 -



--------------------------------------------------------------------------------

exercisable in accordance with their terms until the end of the Eligible
Executive’s Severance Period (or, if earlier, the expiration of the original
term of the award) but not thereafter. This subsection shall not apply to LTIP
awards granted prior to the Effective Date or affect the vesting, exercisability
or payment of LTIP awards that are not Time Vested Awards.

 

(ii) Change in Control. In the event of a Change in Control, all outstanding
equity-based awards granted to the Eligible Executive under the LTIP that are
Time Vested Awards (including but not limited to grants of nonqualified stock
options, stock appreciation rights, and restricted stock awards), whether
granted before or after the Effective Date, shall become fully vested and
exercisable or payable as of the effective date of the Change in Control. In
addition, in the event of a Change in Control, all outstanding equity-based
awards granted to the Eligible Executive under the LTIP that are not Time Vested
Awards, other than Shareholder Value Plan Awards, and that are eligible to
become exercisable, vested or payable (or which provide for accelerated
exercisability, vesting or payment) upon the attainment of specified performance
goals, whether granted before or after the Effective Date, shall become fully
vested and exercisable or payable as if any applicable performance period had
lapsed and as if the performance goals had been satisfied at the target level
(or, if greater, based upon actual performance) as of the effective date of the
Change in Control. In the event this subsection applies, LTIP awards granted to
an Eligible Executive after the Effective Date shall remain exercisable until
the earliest of the end of the Eligible Executive’s Severance Period, if
applicable, the date of the Eligible Executive’s termination of employment if
for a non-eligible termination reason, or the expiration of the original term of
the award. This Policy shall not modify the exercise period applicable to any
LTIP award outstanding as of the Effective Date.

 

(d) Shareholder Value Plan Awards. If an Eligible Executive’s employment with
the Company is terminated after the Effective Date for any reason described in
Section 5, notwithstanding anything in this Policy to the contrary, all banked
and unvested Shareholder Value Plan Awards granted to the Eligible Executive
shall continue to vest and be payable in accordance with their terms
notwithstanding the executive’s earlier termination of employment.

 

(e) Other Incentive Awards. If an Eligible Executive’s employment with the
Company is terminated after the Effective Date for any reason set forth in
Section 5, except as provided in subsection (d), outstanding cash incentive
awards granted to the Eligible Executive that are eligible to become fully
vested and payable solely contingent upon the Eligible Executive’s continued
employment and the passage of time shall continue to vest and be payable in
accordance with their terms, notwithstanding the executive’s earlier termination
of employment.

 

8. Certain Additional Payments

 

(a) Notwithstanding anything in this Policy to the contrary, in the event it is
determined that any payments or benefits provided by the Company to or on behalf
of an Eligible Executive (whether pursuant to the terms of this Policy or
otherwise) (any such payments or benefits being referred to in this Section as
“Payments”), but determined without taking into account any additional payments
required under this Section, would be subject to the excise tax imposed by Code
Section 4999, or any interest or penalties are incurred by the Eligible
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, collectively referred to herein as the “Excise
Tax”), then the Eligible Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount so that after payment by the
Eligible Executive of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment, the Eligible Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing, if it is determined that the Eligible Executive
is entitled to a Gross-Up Payment, but that the Payments to the Eligible
Executive do not exceed 110% of the amount which is one dollar less than the
smallest amount that would give rise to any Excise Tax (the “Reduced Amount”),
then no Gross-Up Payment will be made to the Eligible Executive and the Payments
shall be reduced to the Reduced Amount. In such event, the reduction will occur
in the following order unless the Eligible Executive elects in writing a
different order (provided, however, that such election shall be subject to
Company

 

- 5 -



--------------------------------------------------------------------------------

approval if made on or after the date on which the event that triggers the
Payment occurs): (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of equity awards; and (iii) reduction of employee benefits.
If acceleration of vesting of compensation from an Eligible Executive’s equity
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant unless the Eligible Executive elects in
writing a different order for cancellation.

 

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, will be made by the independent registered
public accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control (the “Accounting
Firm”). In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). The Accounting Firm shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Eligible Executive within fifteen (15) calendar days after the
date on which the Eligible Employee’s right to Payment is triggered (if
requested at that time by the Company or the Eligible Executive) or such other
time as requested by the Company or the Eligible Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Eligible Executive within five days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Eligible Executive, it shall furnish the Eligible
Executive with a written opinion that no Excise Tax will be imposed. Any good
faith determination by the Accounting Firm shall be binding upon the Company and
the Eligible Executive. As a result of the uncertainty in the application of
Code Section 4999 at the time of the initial determination by the Accounting
Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(c) and the Eligible Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Eligible Executive.

 

(c) The Eligible Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Eligible Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Eligible Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Eligible Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Eligible Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Eligible Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Eligible Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties

 

- 6 -



--------------------------------------------------------------------------------

with respect thereto) imposed as a result of such representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
Section 8(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Eligible Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Eligible Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Eligible Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Eligible Executive on an interest-free
basis and shall indemnify and hold the Eligible Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Eligible Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Eligible Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d) If, after the receipt by the Eligible Executive of an amount advanced by the
Company pursuant to Section 8(c), the Eligible Executive becomes entitled to
receive, and receives, any refund with respect to such claim, the Eligible
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Eligible Executive of an amount advanced by the Company
pursuant to Section 8(c), a determination is made that the Eligible Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Eligible Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

9. Requirement of Release

 

The provision of Severance Benefits under this Policy is conditioned upon the
Eligible Executive timely signing an Agreement and Release (in a form
satisfactory to the Company) which will include restrictive covenants and a
comprehensive release of all claims. In this Agreement and Release, the Eligible
Executive will be asked to release the Company and its employees from any and
all claims the Eligible Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state or local laws.
Under the Agreement and Release, the Eligible Executive must also agree not to
solicit business similar to any business offered by the Company from any Company
customer, not to advise any entity to cancel or limit its business with the
Company, not to recruit, solicit, or encourage any employee to leave their
employment with the Company, not to disclose any of Company’s trade secrets or
confidential information, and not to disparage the Company or its employees in
any way. These obligations are in addition to any other non-solicitation,
noncompete, nondisclosure, or confidentiality agreements the Eligible Executive
may have executed while employed by Company. No Severance Benefits will commence
under this Policy prior to the eighth day following the date on which the
Company has received the Eligible Executive’s fully executed Agreement and
Release.

 

10. Method of Payment

 

The Company reserves the right to determine whether cash Severance Benefits
payable to an Eligible Executive under the Policy shall be paid in a single lump
sum or in substantially equal installments, and to choose the timing of such
payments; provided that lump sum cash Severance Benefits shall be paid within
one (1) month following the Eligible Executive’s Termination Date, and
installment cash Severance Benefits shall commence no later than the second
month following the Eligible Executive’s Termination Date (or if later, the
earliest date the Company determines will not result in a violation of Code
Section 409A, if applicable), and shall be paid in full no later than the end of
the Severance Period. Notwithstanding the foregoing, in no event shall payment
of

 

- 7 -



--------------------------------------------------------------------------------

any Severance Benefit be made prior to the Eligible Employee’s Termination Date
or prior to the effective date of the release described in Section 9 above. If
an Eligible Executive dies after becoming eligible for Severance Benefits and
executing an Agreement and Release but before full receipt of all cash Severance
Benefits, the remaining cash Severance Benefits will be paid to the Eligible
Executive’s estate in one lump sum. If an Eligible Executive dies after becoming
eligible for Severance Benefits but before executing an Agreement and Release,
his or her estate or representative may not execute an Agreement and Release and
no Severance Benefits with respect to the Eligible Executive are payable under
this Policy. All payments under this Policy will be net of amounts withheld with
respect to taxes, offsets, or other obligations.

 

11. Offsets

 

The Company may, in its discretion and to the extent permitted under applicable
law, offset against the Eligible Executive’s benefits under this Policy any
other severance benefits payable to the Eligible Executive by the Company, the
value of unreturned property, and any outstanding loan, debt or other amount the
Eligible Executive owes to the Company. The Company may recover any overpayment
of benefits made to an Eligible Executive or an Eligible Executive’s estate
under this Policy or, to the extent permitted by applicable law, offset any
other overpayment made to the Eligible Executive against any Policy benefits or
other amount the Company owes the Eligible Executive or the Eligible Executive’s
estate.

 

12. Outplacement

 

In the Committee’s sole and absolute discretion, Eligible Executives who are
eligible for Severance Benefits under the Policy also may be eligible for
outplacement services selected by the Company. Eligibility for, and the scope
of, any outplacement services will be determined in the sole discretion of the
Committee. Under no circumstances will Eligible Executives be eligible to
receive a cash payment in lieu of outplacement services.

 

13. Re-employment and Other Employment

 

In the event an Eligible Executive is re-employed by the Company prior to the
commencement of or within the Severance Period, the payment of any Severance
Benefits payable with respect to the prior termination immediately will cease
and such Severance Benefits will no longer be payable under this Policy.

 

Subject to Section 9 of this Policy, if an Eligible Executive obtains employment
(other than with the Company) while receiving Severance Benefits, the Eligible
Executive will continue to receive any remaining cash Severance Benefits in
accordance with the payment schedule then in effect, but, except as otherwise
required under applicable law, he or she will no longer be eligible to receive
continued benefits under Section 7(b) of this Policy as of the date the
executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs.

 

14. Funding

 

This Policy is not funded, and payment of benefits hereunder is made from the
general assets of the Company.

 

15. Administration

 

This Policy shall be administered by the Committee, which as the Named Fiduciary
shall have the absolute discretion and exclusive right to interpret, construe
and administer the Policy and to make final determinations on all questions
arising under the Policy, including but not limited to questions concerning
eligibility for, the amount of and receipt of Policy benefits. All decisions of
the Committee will be conclusive, final and binding upon the parties.

 

16. Amendment or Termination of the Policy

 

The Company reserves the right to amend or terminate this Policy at any time in
its sole discretion, provided, however, that during the period commencing upon
the earliest of (a) the signing of a definitive agreement that, if

 

- 8 -



--------------------------------------------------------------------------------

consummated, would result in a Change in Control, (b) the filing of a tender
offer with the Securities and Exchange Commission that, if accepted, would
result in a Change in Control, or (c) the election of a director to the Board
who is not a member of the Incumbent Board (each, a “Triggering Event”) and
ending upon the earlier of (x) the date on which the Committee in its sole
discretion determines that the Triggering Event will not actually result in a
Change in Control, or (y) the 36 month anniversary of the Change in Control, the
Company shall not amend or terminate this Policy without the consent of each
affected Eligible Executive.

 

17. Limitation on Individually Negotiated Severance Arrangements

 

As of the Effective Date, this Policy is intended to be the sole source of
severance and change in control benefits for Eligible Executives. Absent prior
Board approval, no individual agreement shall be entered into with any Eligible
Executive or any person being considered for promotion or hire as an Eligible
Executive which would provide severance or change in control-type benefits.

 

18. Miscellaneous

 

No executive vests in any entitlement to or eligibility for benefits under this
Policy until he or she has satisfied all requirements for eligibility and the
conditions required to receive the benefits specified in this Policy have been
satisfied. No interest accrues on any benefit to which an Eligible Executive may
be entitled under this Policy. Eligible Executives cannot assign or pledge any
benefits that they are eligible for under this Policy. Subject to state and
federal law, no creditor may attach or garnish any Eligible Executive’s Policy
benefits. This Policy does not create any contract of employment or right to
employment for any period of time. Employment with the Company is at-will, and
may be terminated by either the Company or the Eligible Executive at any time
for any reason.

 

19. Review Procedure

 

Executives eligible to receive benefits under this Policy will be notified of
such eligibility as soon as administratively practicable after the event occurs
which gives rise to the provision of Policy benefits. If an executive who
believes he or she is eligible to receive Policy benefits does not receive such
notice or disagrees with the amount of benefits set forth in such notice, or if
an executive is informed that he or she is not eligible for benefits under this
Policy, the executive (or his or her legal representative) may file a written
claim for benefits with the Company’s senior human resources executive or such
other officer or body designated by the Committee for this purpose. The written
claim must include the facts supporting the claim, the amount claimed, and the
executive’s name and mailing address.

 

If the claim is denied in part or in full, the Company’s senior human resources
executive (or other designated officer or body) will notify the executive by
mail no later than 90 days (or 180 days in special circumstances) after receipt
of the written claim. The notice of denial will state the specific reasons for
the denial, the provisions of the Policy on which the denial is based, a
description of any additional information or material required by the Committee
to consider the claim if applicable, as well as an explanation as to why such
information or material is necessary, an explanation of the Policy’s review
procedures and the time limits applicable to such procedures, and the
executive’s right to bring a civil action under ERISA Section 502(a) in the
event of an adverse determination upon review.

 

An executive (or his or her legal representative) may appeal the denial by
filing a written appeal with the Committee. The written appeal must be received
no later than 60 days after the executive or legal representative received the
notice of denial. During the same 60-day period, the executive or legal
representative may have reasonable access to pertinent documents and may submit
written comments and supporting documents, records and other materials to the
Committee. The Committee will review the appeal and notify the executive or
legal representative by mail of its final decision no later than the next
regularly scheduled Committee meeting, or if the appeal is received less than 30
days before such meeting, the second regularly scheduled meeting after the
Committee receives the written appeal.

 

- 9 -



--------------------------------------------------------------------------------

Rights Under the Employee Retirement Income Security Act (ERISA)

 

As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA), which provides that all Policy participants shall be entitled to:

 

Receive Information About The Policy And Benefits

 

The executive may examine, without charge, at the plan administrator’s office
and at other specified locations such as worksites, all documents governing the
plan and a copy of the latest annual report (Form 5500 Series) filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

The executive may obtain, upon written request to the plan administrator, copies
of documents governing the operation of the Policy including copies of the
latest annual report (Form 5500 Series). The administrator may make a reasonable
charge for the copies.

 

The executive may receive a summary of the plans’ annual financial report. The
plan administrator is required by law to furnish each participant with a copy of
this summary annual report.

 

Prudent Actions by Policy Fiduciaries

 

In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Policy, called “fiduciaries” of the Policy,
have a duty to do so prudently and in the interest of the Policy participants
and beneficiaries. No one, including an executive’s employer or any other
person, may fire an executive or otherwise discriminate against an executive in
any way to prevent such executive from obtaining a welfare benefit or exercising
his or her rights under ERISA.

 

Enforcement of Rights

 

If an executive’s claim for benefits is denied or ignored, in whole or in part,
the executive has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps that can be taken to enforce the above rights. For
example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the Policy fiduciaries misuse the plan’s money,
or if an executive is discriminated against for asserting his or her rights, the
executive may seek assistance from the U.S. Department of Labor, or may file a
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the executive is successful the court may order the person the
executive has sued to pay these costs and fees. If the executive loses, the
court may order the executive to pay these costs and fees, for example, if it
finds the executive’s claim is frivolous.

 

Assistance With Questions

 

An executive who has questions about the Policy should contact the plan
administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the plan administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about

 

- 10 -



--------------------------------------------------------------------------------

his or her rights and responsibilities under ERISA by calling the publication’s
hotline of the Employee Benefits Security Administration.

 

ADDITIONAL INFORMATION

 

The details on the following chart are provided for the Eligible Executive’s
information and possible use.

 

Name of Policy

--------------------------------------------------------------------------------

  

Type of Policy

--------------------------------------------------------------------------------

  

Policy Year:

--------------------------------------------------------------------------------

First Data Corporation Severance/           Change in Control Policy    Welfare
   1/1 - 12/31 (Executive Committee Level)          

 

Type of Policy Administration

 

Self-Administered

 

Policy Sponsor

 

First Data Corporation

12500 E. Belford Avenue

Englewood, CO 80112

 

Plan Administrator

 

Compensation and Benefits Committee of the Board of Directors

c/o First Data Corporation

Office of the General Counsel

10825 Farnam Dr., C-12

Omaha, NE 68154

 

Agent for Service of Legal Process

 

First Data Corporation

Office of the General Counsel

10825 Farnam Dr., C-12

Omaha, NE 68154

 

In addition, service of legal process may be made upon the Plan Administrator.

 

Identification Number (Policy Sponsor)

 

47-0731996

 

Identification Number (Policy)

 

THIS DESCRIPTION OF THE FIRST DATA CORPORATION SEVERANCE/CHANGE IN CONTROL
POLICY FOR EXECUTIVE COMMITTEE-LEVEL PARTICIPANTS SERVES AS THE OFFICIAL PLAN
DOCUMENT AND AS THE LEGAL SUMMARY PLAN DESCRIPTION.

 

- 11 -